Exhibit 10.4

 

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE BEEN AND
WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) AND MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED WITHOUT REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED IN
CONNECTION WITH SUCH DISPOSITION OR (ii) THE SALE OF SUCH SECURITIES IS MADE
PURSUANT TO RULE 144 PROMULGATED UNDER THE ACT.

 

    Las Vegas, Nevada Date of Issuance: ____ __, 2019   Void after: ____ __,
2022      

 

 

WARRANT TO PURCHASE COMMON STOCK

of

GLOBE PHOTOS, INC.

 

This Warrant to Purchase Common Stock of Globe Photos, Inc. (this “Warrant”), is
issued to [_______] (and, together with its permitted successors and assigns,
the “Holder”) by Globe Photos, Inc., a Delaware corporation (the “Company”).
This Warrant is issued as part of a series of similar warrants (the “Warrants”)
to certain persons and entities (the “Holders”).

 

1.               Purchase of Shares.

 

(a)             Number of Shares. Subject to the terms and conditions set forth
herein, in consideration for the extension of the maturity date under the terms
of that certain Convertible Promissory Note, by and between the Holder and
Company issued as part of a series of similar notes to the Holders (the “Note”),
the Holder is entitled, upon surrender of this Warrant at the principal office
of the Company (or at such other place as the Company shall notify the Holder in
writing), to purchase from the Company [______] fully paid and nonassessable
shares of the Company’s Common Stock (the “Common Stock”), which represents an
amount equivalent to twenty five percent (25%) of (i) the convertible number of
shares of Common Stock the Holder is entitled pursuant to the Note as of the
date hereof and (ii) those certain shares of Common Stock held by the Holder
which were acquired pursuant to a Regulation S transaction in or about May 2019.

 

(b)             Exercise Price. The exercise price for the shares of Common
Stock issuable pursuant to Section 1(a) of this Warrant (the “Warrant Shares”)
shall be $9.00 per share (the “Exercise Price”). The Warrant Shares and the
Exercise Price shall be subject to adjustment pursuant to Section 8 hereof.

 

2.               Exercise Period. This Warrant shall be exercisable beginning on
the date of this Warrant and ending at 5:00 p.m. Pacific time on the three (3)
year anniversary of the date hereof (the “Exercise Period”); provided, however,
that this Warrant shall no longer be exercisable and become null and void upon
the consummation of a Change of Control. In the event of a Change of Control,
the Company shall notify the Holder at least ten (10) days prior to the
consummation of such Change of Control. For the purposes hereof, a “Change of
Control” shall mean (i) the direct or indirect sale or transfer, in a single
transaction or a series of related transactions, by the stockholders of the
Company of voting securities, in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction or series of
transactions hold, as a result of holding Company securities prior to such
transaction, in the aggregate, securities possessing less than fifty percent
(50%) of the total combined voting power of all outstanding voting securities of
the Company or of the acquiring entity immediately after such transaction or
series of related transactions; (ii) a merger or consolidation in which the
Company is not the surviving entity, except for a transaction in which the
holders of the outstanding voting securities of the Company immediately prior to
such merger or consolidation hold as a result of holding Company securities
prior to such transaction, in the aggregate, securities possessing more than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the surviving entity (or the parent of the surviving entity)
immediately after such merger or consolidation; (iii) a reverse merger in which
the Company is the surviving entity but in which the holders of the outstanding
voting securities of the Company immediately prior to such merger hold as a
result of holding Company securities prior to such transaction, in the
aggregate, securities possessing less than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the Company or of
the acquiring entity immediately after such merger; or (iv) the sale, transfer
or other disposition (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company, except for a transaction
in which the holders of the outstanding voting securities of the Company
immediately prior to such transaction(s) receive as a distribution with respect
to securities of the Company, in the aggregate, securities possessing more than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the acquiring entity immediately after such transaction(s).
Notwithstanding the foregoing or anything herein contained to the contrary, the
following shall not be deemed to constitute a Change in Control: (A) a merger
effected exclusively for the purpose of changing the domicile of the Company; or
(B) a transaction or series of related transactions in which the stockholders of
the Company immediately following such transaction or series of related
transactions own 50% or less of the voting power of the Company if such
transactions were undertaken wholly or primarily for capital raising purposes.

 

 



 1 

 

 

3.               Method of Exercise.

 

(a)             While this Warrant remains outstanding and exercisable in
accordance with Section 2 above, the Holder may exercise, in whole or in part,
the purchase rights evidenced hereby. Such exercise shall be effected by:

 

(i)              the surrender of the Warrant, together with a duly executed
copy of the Notice of Exercise attached hereto, to the Secretary of the Company
at its principal office (or at such other place as the Company shall notify the
Holder in writing); and

 

(ii)            the payment in cash to the Company of an amount equal to the
aggregate Exercise Price for the number of Warrant Shares being purchased.

 

(b)             Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant is surrendered to the Company as provided in Section 3(a) above. At such
time, the person or persons in whose name or names any certificate for the
Warrant Shares shall be issuable upon such exercise as provided in Section 3(c)
below shall be deemed to have become the holder or holders of record of the
Warrant Shares represented by such certificate.

 

(c)             As soon as practicable after the exercise of this Warrant in
whole or in part, the Company at its expense will cause to be issued in the name
of, and delivered to, the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct:

 

(i)              a certificate or certificates for the number of Warrant Shares
to which such Holder shall be entitled, and

 

(ii)            in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, calling in the aggregate on the face or
faces thereof for the number of Warrant Shares equal to the number of such
Warrant Shares described in this Warrant minus the number of such Warrant Shares
purchased by the Holder upon all exercises made in accordance with Section 3(a)
above.

 

4.               Intentionally omitted.

 

5.               Warranties and Covenants of the Company.

 

(a)             In connection with the transactions provided for herein, the
Company hereby represents and warrants to the Holder that the Warrant Shares,
when issued, sold, and delivered in accordance with the terms of the Warrants
for the consideration expressed therein, will be (i) duly and validly issued,
fully paid and nonassessable, (ii) free from all taxes, liens and charges with
respect to the issuance thereof, and (iii) based in part upon the
representations and warranties of the Holders in this Warrant, will be issued in
compliance with all applicable federal and state securities laws.

 

(b)             The Company covenants and agrees that the Company will at all
times during the Exercise Period, have authorized and reserved a sufficient
number of shares of its Common Stock to provide for the exercise of the rights
represented by this Warrant. If at any time during the Exercise Period the
number of authorized but unissued shares of the Company’s Common Stock shall not
be sufficient to permit exercise of this Warrant, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes.

 

(c)             In the event of any taking by the Company of a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend or other distribution, the
Company shall mail to the Holder, at least 10 days prior to the date of such
record, a notice specifying the date on which such record is to be taken for the
purpose of such dividend or distribution.

 

6.               Representations and Warranties of the Holder. In connection
with the transactions provided for herein, the Holder hereby represents and
warrants to the Company that:

 

 

 



 2 

 

 

(a)             Authorization. Holder represents that it has full power and
authority to enter into this Warrant. This Warrant constitutes the Holder’s
valid and legally binding obligation, enforceable in accordance with its terms,
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights and (ii) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

(b)             Purchase Entirely for Own Account. The Holder acknowledges that
this Warrant is entered into by the Holder in reliance upon such Holder’s
representation to the Company that the Warrant and the Warrant Shares
(collectively, the “Securities”) will be acquired for investment for the
Holder’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Holder has no present
intention of selling, granting any participation in or otherwise distributing
the same. By acknowledging this Warrant, the Holder further represents that the
Holder does not have any contract, undertaking, agreement, or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to the Securities.

 

(c)             Disclosure of Information. The Holder acknowledges that it has
received all the information it considers necessary or appropriate for deciding
whether to acquire the Securities. The Holder further represents that it has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the offering of the Securities.

 

(d)             Investment Experience. The Holder acknowledges that it is able
to fend for itself, can bear the economic risk of its investment, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Securities. If other
than an individual, the Holder also represents it has not been organized solely
for the purpose of acquiring the Securities.

 

(e)             Accredited Investor. The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D, as presently in effect, as
promulgated by the Securities and Exchange Commission (the “SEC”) under the Act.

 

(f)              Restricted Securities. The Holder understands that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances. In this connection, each Holder
represents that it is familiar with Rule 144, as presently in effect, as
promulgated by the SEC under the Act (“Rule 144”), and understands the resale
limitations imposed thereby and by the Act.

 

(g)             Further Limitations on Disposition. Without in any way limiting
the representations set forth above, the Holder further agrees not to make any
disposition of all or any portion of the Shares unless and until the transferee
has agreed in writing for the benefit of the Company to be bound by the terms of
this Warrant, including, without limitation, this Section 6, Section 19, and:

 

(i)              there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(ii)            the Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Act. It is
agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in extraordinary circumstances.

 

(h)             Legends. It is understood that the Securities may bear the
following legend, or substantially similar legends:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT REGISTRATION UNDER THE
ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR (ii) THE
SALE OF SUCH SECURITIES IS MADE PURSUANT TO RULE 144 PROMULGATED UNDER THE ACT.”

 

 

 



 3 

 

 

7.               Registration Rights. Whenever the Company proposes to register
any of its securities under the Securities Act of 1933, as amended (other than
pursuant to a registration primarily for sales of securities to employees of the
Company under Form S-8 or pursuant to a business combination under Form S-4),
the Company will include in such registration all Warrants and Warrant Shares
held by the Holders (a "Piggyback Registration").

 

8.               Adjustment of Exercise Price and Number of Shares. The number
and kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

 

(a)             Subdivisions, Combinations and Other Issuances. If the Company
shall at any time after the issuance but prior to the expiration of this Warrant
subdivide its Common Stock, by split-up or otherwise, or combine its Common
Stock, or issue additional shares of its Common Stock or Common Stock as a
dividend with respect to any shares of its Common Stock, the number of Warrant
Shares issuable on the exercise of this Warrant shall forthwith be
proportionately increased in the case of a subdivision or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price payable per share, but the aggregate
Exercise Price payable for the total number of Warrant Shares purchasable under
this Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 8(a) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

 

(b)             Reclassification, Reorganization and Consolidation. In case of
any reclassification, capital reorganization or change in the capital stock of
the Company (other than as a result of a subdivision, combination or stock
dividend provided for in Section 8(a) above), then, as a condition of such
reclassification, reorganization or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities or property receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Holder
immediately prior to such reclassification, reorganization or change. In any
such case appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price per Share payable hereunder, provided the aggregate Exercise
Price shall remain the same.

 

(c)             Notice of Adjustment. When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of the Warrant, or in
the Exercise Price, the Company shall promptly notify the Holder of such event
and of the number of Warrant Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.

 

(d)             Conversion of Common Stock. In the event that all outstanding
shares of Common Stock are converted to any other security, this Warrant shall
become exercisable for such other security.

 

9.               No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall round up to the
nearest whole share.

 

10.            No Stockholder Rights. Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights of a stockholder with respect to the
Warrant Shares, including (without limitation) the right to vote such Warrant
Shares, receive dividends or other distributions thereon, exercise preemptive
rights or be notified of stockholder meetings, and, except as otherwise provided
in this Warrant, such Holder shall not be entitled to any stockholder notice or
other communication concerning the business or affairs of the Company.

 

11.            Governing Law; Venue. This Warrant shall be governed by and
construed under the laws of the State of Nevada as applied to agreements among
Nevada residents, made and to be performed entirely within the State of Nevada.
The parties agree that any dispute arising in connection with the interpretation
or validity of, or otherwise arising out of, this Warrant, will be subject to
the exclusive jurisdiction of the Nevada State and Federal Courts in and for
Clark County, Nevada. The parties hereby agree to submit to the personal and
exclusive jurisdiction and venue of such courts and agree that process may be
served in the manner provided herein for the giving of notices or otherwise as
allowed by applicable law. Each party hereto waives any defense of inconvenient
forum to the maintenance of any action so brought and waives any bond, surety,
or other security that might be required of any other party with respect
thereto.

 

 

 



 4 

 

 

12.            Successors and Assigns. The terms and provisions of this Warrant
shall inure to the benefit of, and be binding upon, the Company and the holders
hereof and their respective successors and permitted assigns.

 

13.            Titles and Subtitles. The titles and subtitles used in this
Warrant are used for convenience only and are not to be considered in construing
or interpreting this Warrant.

 

14.            Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at addresses set forth on the signature pages hereto (or at such other
addresses as shall be specified by notice given in accordance with this Section
14).

 

15.            Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Warrant, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

16.            Entire Agreement; Amendments and Waivers. This Warrant and any
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Nonetheless, any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the consent of the Holders of at least a majority of
the outstanding Warrants (the “Majority Holders”).

 

17.            Loss or Mutilation. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company will execute and deliver in lieu thereof a new Warrant of like tenor
as the lost, stolen, destroyed or mutilated Warrant.

 

18.            Severability. If any provision of this Warrant is held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

 

19.            “Market Stand-Off” Agreement. The Warrant Shares issuable upon
exercise of this Warrant is subject to that certain Lock-up Agreement previously
executed by Holder. The Holder, or a transferee thereof, shall not, directly or
indirectly, sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer,
or agree to engage in any of the foregoing transactions with respect to, any
capital stock acquired through the exercise of this Warrant without the prior
written consent of the Company or its managing underwriter. Such restriction
(the “Market Stand-Off”) shall be in effect for such period of time set forth in
the Lock-up Agreement. The Company’s underwriters shall be beneficiaries of the
agreement set forth in this Section 19.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date first
written above.

 

 



  GLOBE PHOTOS, INC.           By: ___________________   Name: Stuart Scheinman
  Title:  Chief Executive Officer       Address:  6445 South Tenaya Way, B-130  
                 Las Vegas, NV 89113

 

 

ACKNOWLEDGED AND AGREED:

 

[Name of Holder]

 

By: _________________________

Name: ______________________

Title: ______________________

 

 

 



 6 

 

 

 

NOTICE OF EXERCISE

 

GLOBE PHOTOS, INC.

 

Attention: Corporate Secretary

 

The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant, as follows:

 

q_____________ shares of Common Stock pursuant to the terms of the attached
Warrant, and tenders herewith payment in cash of the Exercise Price of such
Warrant Shares in full, together with all applicable transfer taxes, if any.

 

The undersigned hereby represents and warrants that Representations and
Warranties in Section 6 hereof are true and correct as of the date hereof.

 

 



  HOLDER:     Date:___________________ By: ______________________     Address:
___________________                    ___________________  
                ___________________     Name in which Warrant Shares should be
registered:   _________________      

 

 

 

 

 



 7 

